Citation Nr: 1722913	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD), prior to March 18, 2011.  

2.  Entitlement to an increased rating for service-connected mild tibio-peroneal arterial occlusive disease affecting the right lower extremity, including a rating in excess of 20 percent prior to September 24, 2013 and a rating in excess of 40 percent thereafter.  

3.  Entitlement to an increased rating for service-connected mild tibio-peroneal arterial occlusive disease affecting the left lower extremity, including a rating in excess of 20 percent prior to September 24, 2013 and a rating in excess of 40 percent thereafter.  

4.  Entitlement to an increased rating for service-connected myocardial infarction, non-obstructive coronary artery disease, and angina pectoris, including a rating in excess of 10 percent prior to September 24, 2013 and a rating in excess of 30 percent thereafter.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, prior to March 18, 2011.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appeal is being processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Veteran served on active duty from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002, September 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 1995, the Veteran and his private physician, Dr. G., testified before a Decision Review Officer at a local hearing.  A transcript of the hearing is associated with the claims file.  

The issues on appeal were previously remanded by the Board in February 2016 for additional evidentiary development.  All requested development has been conducted and the claims have been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Veteran submitted a statement wherein he requested that his case be advanced on the docket because his case was previously remanded.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900 (c) (2016).  The Board finds that a previous remand to conduct additional, necessary evidentiary development does not constitute good or sufficient cause to advance this case on the docket.  Therefore, the motion is denied. 

The issue of entitlement to service connection for sleep apnea has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the entire period prior to March 18, 2011, the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including anxiety, restlessness, and disturbances in mood, with occasional episodes of impaired impulse control and hallucinations, and decreased or limited judgement, insight and concentration, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

2.  Prior to September 24, 2013, the Veteran's service-connected arterial occlusive disease affecting his right and left lower extremities were manifested by diminished peripheral pulses, coldness, and pain at rest.  There is no indication as to the distance (in yards) at which the Veteran experienced claudication; nor is there evidence of tropic changes or ankle/brachial index of 0.7 or less.  

3.  As of September 24, 2013 and thereafter, the Veteran's service-connected arterial occlusive disease affecting his right and left lower extremities has been manifested by claudication on walking no less than between 25 and 100 yards on a level grade at 2 miles per hour, without evidence of ischemic pain at rest and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

4.  Prior to September 24, 2013, the Veteran's service-connected myocardial infarction, non-obstructive coronary artery disease, and angina pectoris required continuous medication and was manifested by left ejection fraction of no less than 70 percent.  There is no evidence of cardiac hypertrophy or dilatation, or that the Veteran was unable to perform a workload of more than 5 to 7 METs with dyspnea, fatigue, angina, dizziness, or syncope.  

5.  As of September 24, 2013 and thereafter, service-connected myocardial infarction, non-obstructive coronary artery disease, and angina pectoris was manifested by an ability to perform a workload of more than 5 to 7 METs (metabolic equivalent) with dyspnea, fatigue, and angina and left ejection fraction of no less than 60 percent, without evidence of chronic congestive heart failure.

6.  The preponderance of the evidence reflects that the Veteran's service-connected disabilities, alone, did not render him unable to secure and maintain substantially gainful employment prior to March 18, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD, prior to March 18, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  Prior to September 24, 2013, the criteria for rating in excess of 20 percent for arterial occlusive disease affecting the right and left lower extremities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2016).

3.  As of September 24, 2013 and thereafter, the criteria for rating in excess of 40 percent for arterial occlusive disease affecting the right and left lower extremities have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2016).

4.  Prior to September 24, 2013, the criteria for rating in excess of 10 percent for myocardial infarction, non-obstructive coronary artery disease, and angina pectoris have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2016).

5.  As of September 24, 2013 and thereafter, the criteria for rating in excess of 20 percent for myocardial infarction, non-obstructive coronary artery disease, and angina pectoris have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7114 (2016).

6.  The criteria for a TDIU prior to March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

PTSD

The October 2002 rating decision on appeal granted service connection for PTSD and assigned an initial 10 percent rating, effective November 24, 1993.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his PTSD.  In April 2005, the RO increased the Veteran's initial disability rating to 30 percent, effective November 24, 1993.  While the RO increased the Veteran's initial disability rating, he did not withdraw his appeal.  Therefore, the appeal remained viable on appeal, as 30 percent is not the maximum benefit available for this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2012, the RO awarded a schedular 100 percent rating for PTSD, effective March 18, 2011.  Therefore, the Board will consider whether the Veteran is entitled to a rating in excess of 30 percent prior to March 18, 2011.  

The Veteran's disability has been evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

The preponderance of the evidence shows that, prior to March 2011, the Veteran's PTSD was consistently manifested by anxiety, restlessness, depression, and sleep disturbance with nightmares and insomnia.  The Veteran consistently endorsed having disturbances in his mood as a result of hearing various noises, talking about his combat experiences, seeing war movies, or reading newspapers.  See November 1993 treatment record from Dr. G.; May 1995 hearing transcript.  He and his wife have also stated that hearing loud noises resulted in him being more irritable and having flashbacks.  See e.g., October 2000 VA examination report; April 2004 VA treatment record.  He has also been shown to isolate himself.  See VA treatment records dated May 1995 and April 2004.  

His mood was variously reported as dysthymic and dysphoric, while his affect was described as constricted, anxious, and tense.  As noted, the Veteran was consistently described as restless and anxious, with an inability to sit or stand still.  See e.g., VA treatment records dated April 2004, February and November 2005; October 2000 and May 2003 VA examination reports.  In this regard, he reported looking behind himself when walking for fear of being attacked, being afraid of being called back into the military and not wanting to seek treatment from VA for fear of being killed.  See e.g., November 1993 treatment record from Dr. G., October 1995 VA examination report, October 2000 VA examination report.  In addition to restlessness and paranoia, the Veteran also demonstrated crying gestures and episodes throughout the appeal.  See e.g., VA examination reports dated March 1994 and October 1995; VA treatment records dated June 2004 and March 2006.  

The Veteran's hygiene was adequate throughout the appeal period, although his grooming varied from fair to poor.  See. e.g., VA treatment records dated April and June 2004, February and April 2005, February and June 2006, April 2008.  He was not generally shown to have a thought or perceptive disorder, although he endorsed having audio and video hallucinations in October 2000, with only intermittent audio hallucinations thereafter.  See e.g., VA treatment records dated February and July 2005 and July 2006; contra VA treatment records dated November 2005, March 2006, February 2007, February and April 2008, and August 2009.  The Veteran also generally denied having suicidal or homicidal ideation or thoughts, but he has endorsed having such thoughts in the past.  See e.g., October 2000 VA examination report.  Otherwise, the Veteran's memory was generally described as intact, although his attention and concentration were described as fair to poor.  The Veteran's judgement and insight were also variously described as adequate and fair, respectively.  See e.g., VA treatment records dated October 1995, April 2004, February and April 2005, March 2006, February 2006, and August 2009.  He also consistently demonstrated normal speech and communication ability.  

The Veteran endorsed irritability with periods of impaired impulse control. However, the evidence does not show any episodes of violence toward people but, instead, reflects that he has broken objects, furniture, and other household items.  See e.g., November 1993 treatment record from Dr. G., May 1995 hearing transcript; April and June 2004 VA treatment records; May 2003 VA examination report.  The Veteran reported having similar outbursts at work, as he recalled throwing boxes of groceries on the floor on one occasion, while throwing a knife and cursing his co-workers on another occasion.  See e.g., November 1993 treatment record from Dr. G. and February 2005 VA treatment record.  

Otherwise, however, the evidence shows that the Veteran's PTSD symptoms, while moderately severe, have not resulted in any significant or prolonged impairment or deficiency in his social or occupational functioning.  

In this regard, the evidence shows the Veteran remained married throughout the appeal period.  The Veteran's irritability and restlessness impacted his marriage and he was separated from his wife during 2004 and 2005; however, he otherwise described his marriage, as well as his relationship with his children and family, as good and average.  See e.g., November 1993 treatment record from Dr. G., May 1995 hearing transcript, and October 2000 VA examination report.  During a July 2006 psychiatric evaluation, the Veteran was noted to relate well to his family but he reported being distant from neighbors and not participating in church or other social activities.  See also October 1995 VA examination report.  

Nevertheless, the Veteran worked in a grocery warehouse until approximately 2007 when he retired due to his back disability.  Despite his occasional outbursts and difficulties at work, he reported having a good relationship with his co-workers who he stated protected him from losing his job, and he did not otherwise endorse having any problems at work due to his PTSD symptoms, including on a cognitive level.  Indeed, as noted, the Veteran is not shown to have any thought disorder and, while he occasionally endorsed severe symptoms such as hallucinations and past suicidal or homicidal thoughts, the evidence does not reflect that his symptoms were of the frequency or duration to significantly impair his ability to work.  As noted, the Veteran stopped working and sought benefits from the Social Security Administration (SSA) in 2007 as a result of his back disability, not his PTSD.  See February 2008 VA examination report.  

As demonstrated above, the evidence shows that, prior to March 2011, the Veteran's disability was manifested by various symptoms that fluctuated in presentation and severity.  Indeed, the evidence as described above shows that the Veteran demonstrated serious symptoms at various times during the appeal period, including impaired impulse control, past suicidal and homicidal thoughts, and hallucinations, with decreased or limited judgement, insight and concentration.  He also demonstrated other symptoms, including anxiety, restlessness and disturbances in mood.  While not as severe, those symptoms also impacted his overall functioning.  Despite those symptoms, however, the Veteran maintained relationships with his wife and other family members and he also continued to work full-time until he retired.  The Board acknowledges that the Veteran's symptoms impacted his overall functioning but the evidence does not show any prolonged or significant impairment.  At best, any decrease in social or occupational functioning is shown as occasional.  

As a result of the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms were moderately severe, resulted in no more than an occasional decrease in functioning, and, thus, more nearly approximated the level of severity contemplated by a 50 percent rating for the time period in question.  

A rating higher than 50 percent is not warranted, as the Veteran's symptoms are not shown to have resulted in significant deficiencies in most areas, including work, family, or thinking.  As noted, the Veteran maintained reasonably good relationships with his family, a full-time job, and while there is evidence of impaired thought process due to occasional hallucinations, his thought process and communication was generally described as normal, without evidence showing that his hallucinations were persistent or that he experienced delusions or psychosis.  The Board acknowledges the Veteran has also demonstrated problems maintaining grooming, which is one of the symptoms enumerated under the 70 percent rating, but, as noted, his overall hygiene has been adequate and none of his symptoms have resulted in deficiencies in most areas to warrant a 70 percent rating.  

A higher 100 percent rating is also not warranted, as the Veteran's symptoms are not shown to have resulted in total occupational and social impairment.  In this regard, the Board notes that the RO awarded a 100 percent rating in March 2011 based upon many of the same symptoms discussed above, including restricted range of affect, difficulty sleeping, restlessness and poor impulse control.  However, the March 2011 VA examiner described the Veteran's symptoms as severe, with fair social relationships, including being detached from his relatives and friends, as well as markedly diminished interest or participation in certain activities.  Notably, the March 2011 VA examiner stated that the Veteran was unemployable, as his emotional limitations precluded a gainful job.  This increased level of social and occupational impairment is not reflected in the evidence dated prior to March 2011.  

Therefore, the Veteran's overall disability picture reflects that his PTSD warrants a 50 percent rating, but no higher, for the period prior to March 18, 2011.  In reaching this determination, the Board acknowledges that the Veteran had been assigned Global Assessment of Functioning (GAF) scale scores that ranged from 50 to 85, which indicates serious to moderate to slight symptoms and impairment.  

In this regard, a GAF score, which is from a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness, had been a tool employed prior to the issuance of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  However, it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  Moreover, the American Psychiatric Association has since found that the GAF score has limited usefulness in the assessment of the level of disability, given the lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093.  Thus, the scores the Veteran was assigned are not of particular probative value but the Board notes that the scores assigned in this case are consistent with the Board's assessment that the Veteran's symptoms, while occasionally severe, did not result in any significant or prolonged social or occupational impairment prior to March 2011.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the Veteran's symptomatology was consistent with no more than a 50 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted. 

For the foregoing reasons and bases, the Board finds the relevant evidence supports the award of an initial rating of 50 percent, but no higher, for service-connected PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Arterial Occlusive Disease

In the June 2009 rating decision on appeal, the RO continued the separate 20 percent ratings assigned to the Veteran's service-connected mild tibio-peroneal arterial occlusive disease affecting his right and left lower extremities (hereinafter "service-connected arterial occlusive disease").  The Veteran perfected an appeal as to the rating assigned to his disability, which is the basis of this appeal.  

In December 2013, the RO increased the Veteran's disability ratings to 40 percent, effective September 24, 2013.  Therefore, the Board will consider whether separate ratings in excess of 20 percent are warranted for each extremity prior to September 24, 2013, and whether separate ratings in excess of 40 percent are warranted thereafter.  

The Veteran's disabilities are evaluated by analogy under DC 7199-7114.  The hyphenated diagnostic codes assigned for the service-connected arterial occlusive disease in this case indicates that a miscellaneous disease of the arteries and veins is the service-connected disorder which is rated under DC 7199, while the residual condition (to which the Veteran's disability is rated by analogy) is arteriosclerosis obliterans, which is evaluated under DC 7114.  See 38 C.F.R. § 4.27.  

Under that code, a 20 percent disability rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent disability rating is warranted for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, DC 7114.

The criteria in DC 7114 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152   (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Turning to the merits of this claim, the pertinent evidence of record includes VA examination reports dated March 2008, May 2009, September 2013, and January 2017, as well as VA treatment records dated from February 2008 to May 2017, and the Veteran's statements regarding the nature of his lower extremities contained throughout those records.  

During the March 2008 VA arteries examination, the Veteran reported having pain and a burning sensation in his legs and heels, respectively.  As for his medical history, the Veteran endorsed having claudication, pain at rest, and coldness bilaterally but he denied experiencing ulceration, gangrene, or edema.  Physical examination revealed decreased posterior tibial pulses, with an ankle/brachial index on 1.21 of the right and 1.18 on the left.  

During the May 2009 VA examination, the Veteran reported that his leg pain and numbness had worsened since the last examination, with more limitations in his ambulation tolerance.  The examiner noted that exercise and exertion were precluded by the Veteran's disability although he remained independent in self-care and activities of daily living.  The examiner also noted there was claudication after 20 minutes of ambulation, with pain at rest.  Although the examiner noted the Veteran's ankle/brachial index in April 2008, an updated index was not conducted.  Nevertheless, the examiner noted the Veteran's pulses were +1 in the posterior dorsalis pedis.  

VA treatment records reveal the Veteran's pedal and posterior tibialis pulses were noted as 2, with adequate sensation to monofilament bilaterally.  See also VA treatment records dated March and July 2008; February, June, and September 2009.  His pulses were noted as 2+ in March 2010.  

During the September 2013 VA examination, the Veteran complained of leg pain and cramps in his calves with walking more than 25 yards.  The examiner noted the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  He also noted there were trophic changes in both extremities.  Although the examiner noted the Veteran's ankle/brachial index in April 2008, an updated index was not conducted.  

The January 2017 VA examination report reflects the Veteran reported having continued pain in his legs with difficulty walking.  The Veteran was unable to perform the ankle/brachial index due to calcified runoff vessel walls and the examiner did not provide any additional information relevant to the rating criteria.  

Based on the foregoing, the Board finds that a ratings in excess of 20 and 40 percent are not warranted prior to or after September 2013.  

With respect to the period prior to September 2013, while the evidence reflects that the Veteran experienced claudication, there is no indication as to the distance (in yards) at which he felt cramping pain or evidence that his bilateral lower extremity disabilities were manifested by trophic changes or ankle/brachial index of 0.7 or less.  Instead, as noted, the Veteran demonstrated an ankle/brachial index of 1.21 on the right and 1.18 on the left.  In this context, the Board acknowledges that the Veteran reported experiencing coldness and pain at rest, both of which are symptoms that are contemplated in the criteria for a higher 60 and 100 percent rating, respectively.  However, without evidence of claudication on walking less than 25 yards, or evidence of either deep ischemic ulcers or ankle/brachial index of 0.4 or less, the Veteran's symptoms of coldness and pain at rest, alone, are insufficient to warrant a higher rating, as the criteria under 7114 are conjunctive.  

At best, the evidence dated prior to September 2013 shows the Veteran had diminished peripheral pulses, which is consistent with no higher than a 20 percent rating.  

As regards the period beginning September 2013 and thereafter, the evidence as described above shows the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, which is consistent with a 40 percent rating.  There is no evidence of claudication on walking less than 25 yards and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less to warrant a higher 60 percent rating.  Nor is there evidence of ischemic pain at rest and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Accordingly, the evidence shows the Veteran's service-connected arterial occlusive disease affecting his right and left lower extremities warrants no more than a 40 percent rating for the period beginning September 2013.  

In evaluating this claim, the Board has considered the Veteran's competent lay statements regarding the symptoms associated with his service-connected arterial occlusive disease disabilities; however, neither his statements nor the medical evidence of record provides a basis on which to award higher disability ratings than those currently assigned.   

The Board has considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code.  However, the evidence does not establish any additional cardiac diagnoses or findings to warrant evaluation under any other diagnostic code.  

The Board has also considered whether additional staged ratings are appropriate in this case.  However, as noted above, the Veteran's symptomatology has been stable throughout the appeal period and has been consistent with no more than a 20 and 40 percent rating prior to and after September 2013.   Therefore, assigning additional staged ratings for this disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent prior to September 2013 or a rating in excess of 40 percent thereafter, for the Veteran's service-connected arterial occlusive disease affecting his right and left lower extremities.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Heart Disability

In the June 2009 rating decision on appeal, the RO continued the 10 percent rating assigned to the Veteran's service-connected myocardial infarction, non-obstructive coronary artery disease, and angina pectoris (hereinafter "service-connected myocardial infarction").  The Veteran perfected an appeal as to the rating assigned to his disability, which is the basis of this appeal.  

In December 2013, the RO increased the Veteran's disability rating to 30 percent, effective September 24, 2013.  Therefore, the Board will consider whether a rating in excess of 10 percent is warranted prior to September 24, 2013, and a rating in excess of 30 percent thereafter.  

The Veteran's disability is evaluated under 38 C.F.R. § 4.104, DC 7006, which provides that a 10 percent rating is warranted for history of documented myocardial infarction, resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardioG., echocardioG., or X-ray.  

A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kiloG. of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The pertinent evidence of record reveals that, throughout the appeal period, the Veteran's myocardial infarction disability has required continuous medication and has been manifested by intermittent chest pain and discomfort that is not related to exercise.  The evidence does not reflect that the Veteran's condition has ever resulted in congestive heart failure.  See VA examination reports; VA treatment records.  

The evidence dated prior to September 2013 reveals the Veteran consistently denied experiencing shortness of breath, fatigue, or dizziness, except for during the May 2009 VA examination.  See e.g., VA treatment records dated May and July 2008; March 2008 VA examination report.  During the March 2008 VA heart examination, the Veteran reported having dyspnea on severe exertion.  He also complained of dyspnea on exertion and constant angina during the May 2009 VA examination.  

A July 2008 treatment record reveals the Veteran had premature ventricular contraction and irregular rhythm; however, EKGs conducted on that day and thereafter revealed normal sinus rhythm as well as no acute ischemic changes.  See VA treatment records dated July 2008, September 2008, and March and April 2009.  

The March 2008 VA heart examination reveals the Veteran's heart was normal size with no abnormal wall motion.  His left ventricular ejection fraction (LVEF) was 70 percent.  During the May 2009 VA examination, his heart size was also normal with no abnormal wall motion and his LVEF was more than 50 percent.  A May 2009 VA treatment record reveals that cardiac studies revealed the Veteran's LVEF (post-exercise) was 79 percent with additional findings suggestive of myocardial ischemia.  

The evidence dated prior to September 2013, inclusive of the VA treatment records and examination reports, does not reveal any evidence regarding METs.  Notably, the clinician who conducted the May 2009 VA examinations noted the Veteran was unable to perform a stress test due to his back problems.  

During the September 2013 VA heart examination, the Veteran reported having dyspnea and fatigue with moderate exertion.  The Veteran's heart rate was normal and there was no evidence of cardiac hypertrophy or dilatation.  A chest x-ray was normal, while the echocardioG. revealed normal wall motion and thickness with 60 percent LEVF.  An interview-based test revealed a workload of between 5 to 7 METs that resulted in dyspnea, fatigue, and angina.  The VA treatment records dated after September 2013 note the Veteran's heart condition but do not contain any additional evidence regarding the nature or severity of his condition.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted prior to September 2013, as the evidence described above does not reflect that his service-connected myocardial infarction disability was manifested by a workload more than 5 to 7 METs or cardiac hypertrophy or dilatation prior to September 2013 to warrant a higher 30 percent rating.  At best, the evidence shows the Veteran's service-connected disability required continuous medication, which is consistent with the 10 percent rating assigned.  

Similarly, a rating in excess of 30 percent is not warranted for the period beginning September 2013, as the evidence does not reflect that the Veteran has had an episode of acute congestive heart failure.  Additionally, the pertinent evidence shows the Veteran's workload was between 5 to 7 METs, with a LVEF of more than 60 percent, which is consistent with a 30 percent rating, but no higher.  

In evaluating this claim, the Board has considered the Veteran's competent lay statements regarding the symptoms associated with his service-connected myocardial infarction; however, neither his statements nor the medical evidence of record provides a basis on which to award a higher disability rating for his disability at any time during the appeal period.  

The Board has considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code.  However, the evidence does not establish any additional cardiac diagnoses or findings to warrant evaluation under any other diagnostic code.  

The Board has also considered whether additional staged ratings are appropriate in this case.  However, as noted above, the Veteran's symptomatology has been stable throughout the appeal period and was consistent with no more than a 10 and 30 percent rating prior to and after September 2013.   Therefore, assigning additional staged ratings for this disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to September 2013 or a rating in excess of 30 percent thereafter, for the Veteran's myocardial infarction.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

In February 2006 and February 2008, the Veteran filed a formal claim seeking entitlement to a total disability rating due to unemployability caused by his service-connected diabetes mellitus and related conditions, which he asserted prevented him from securing or following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated February 2006 and February 2008.  

Nevertheless, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of an increased rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran formally raised a claim of entitlement to TDIU due to service-connected diabetes mellitus by means of a VA Form 21-8940 received in February 2006 and February 2008, the evidence received in conjunction with the higher rating claim for PTSD on appeal - which stems from an original claim of service connection received in November 1993 - raises entitlement to TDIU, thereby triggering the application of Rice.  Therefore, the Board will consider whether entitlement to a TDIU is warranted prior to March 18, 2011, the date the AOJ awarded the Veteran a 100 percent disability rating for his service-connected PTSD.  See January 2012 rating decision.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

As discussed in this decision, the Veteran's service-connected PTSD has been rated 50 percent disabling since November 24, 1993.  Since February 20, 2004, diabetes mellitus has been rated 20 percent disabling, thereby bringing his combined rating to 60 percent.  See 38 C.F.R. § 4.25.  

Since May 3, 2004, arterial occlusive disease affecting the left and right lower extremities (as secondary to diabetes mellitus) has been rated 21 percent disabling, with consideration of the bilateral factor.  See 38 C.F.R. § 4.26.  As a result, since February 20, 2004, the Veteran's combined rating has been 70, which meets the schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16(b), 4.25.  

While the Veteran met the schedular requirements for TDIU as of February 20, 2004, the Board notes the following: effective February 4, 2008, myocardial infarction (as secondary to diabetes mellitus) was rated 100 percent, thereby making his combined rating 100 percent.  As of May 1, 2008, myocardial infarction was rated 10 percent disabling, thereby bringing his combined rating to 70 percent.  

Effective April 21, 2009, peripheral neuropathy affecting the left and right lower extremities (as secondary to diabetes mellitus) was rated 10 percent, while peripheral neuropathy affecting the left and right upper extremities was rated 20 percent.  With consideration of the bilateral factor, the rating for peripheral neuropathy of all extremities is 37.  As a result, as of April 21, 2009, the Veteran's combined rating was 90 percent.  

As noted, the Veteran has met the schedular percentage requirements for entitlement to TDIU since February 20, 2004.  See 38 C.F.R. §§ 4.16(a).  While the Veteran did not meet the schedular requirements for entitlement to TDIU prior to February 20, 2004, the Board will consider whether the evidence shows his service-connected PTSD and diabetes prevented employability prior to that date to warrant referral of entitlement to TDIU on an extra-schedular basis for that time period, pursuant to 38 C.F.R. § 4.16 (b).  

In support of his claim, the Veteran has asserted that, while SSA awarded disability benefits based on his non-service-connected back disability, all of his disabilities have rendered him unemployable.  See September 2008 Veteran statement; February 2008.  Notably, however, in February 2006, the Veteran stated that he did not leave his last job because of his claimed disabilities but, instead, indicated that he stopped working because his claim for SSA benefits was being processed.  

Despite the Veteran's various assertions, the preponderance of the medical evidence does not show that his service-connected disabilities have singularly or jointly rendered him unable to secure or follow substantially gainful employment at any point prior to or after February 20, 2004.  

At the outset, the Board notes the Veteran completed four years of high school and worked as a laborer at a grocery store warehouse from 1988 to July 2005.  

The medical evidence of record reflects that the Veteran's service-connected diabetes does not result in any restriction of activities.  However, the Veteran's arterial occlusive disease and peripheral neuropathy affecting the lower extremities (which are secondary to his diabetes) is manifested by cramping, pain at rest, and diminished senses, with moderate to severe problems with his activities of daily living.  The Veteran's service-connected heart disability is also manifested by occasional dyspnea on exertion and constant angina.  As noted, the Veteran's PTSD is manifested by a variety of symptoms that would likely impact his ability to work, including impaired impulse control and decreased judgement and concentration.  In fact, the Veteran reported having occasional outbursts and difficulties at work as a result of his PTSD.  

Given the foregoing, the Board acknowledges that the Veteran's various service-connected disabilities likely impacted his ability to work.  Indeed, the ratings assigned to the Veteran's disabilities, including particularly the combined ratings assigned since February 2004, are recognition that the impairment caused by his service-connected disabilities, singularly and jointly, made it difficult to obtain and keep employment.  However, the ultimate question in this case is whether the Veteran is incapable of performing the physical and mental acts required by employment because of a service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence shows that, prior to March 18, 2011, the Veteran's service-connected physical disabilities impacted his ability to perform jobs that required prolonged walking and standing or other involvement of the lower extremities, while his service-connected PTSD resulted in difficulty interacting with others.  However, despite his disabilities, the Veteran worked until retired and sought SSA benefits due to his non-service-connected back disability in July 2005, and there is no evidence showing that, after July 2005, his service-connected physical or mental disabilities did or would likely preclude sedentary employment or other employment that would allow him to work independently or limited interaction with others.  Indeed, given his high school diploma, work history, and continued ability to perform sedentary and/or independent work, the Board finds the Veteran was likely capable of performing the physical and mental acts required for some form of employment prior to March 18, 2011.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevented him from securing and maintaining substantially gainful employment prior to March 18, 2011, and, as such, his service-connected disabilities did not render him unemployable.  

Under these circumstances, the Board finds that the claim for a TDIU prior to March 18, 2011 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An initial 50 percent rating for PTSD is granted prior to March 18, 2011.  

A rating in excess of 20 percent for arterial occlusive disease affecting the right and left lower extremities is denied, prior to September 24, 2013.  

A rating in excess of 40 percent for arterial occlusive disease affecting the right and left lower extremities is denied, for the period beginning September 24, 2013 and thereafter.  

A rating in excess of 10 percent for myocardial infarction, non-obstructive coronary artery disease, and angina pectoris is denied, prior to September 24, 2013.  

A rating in excess of 20 percent for myocardial infarction, non-obstructive coronary artery disease, and angina pectoris is denied, for the period beginning September 24, 2013 and thereafter.  

Entitlement to a TDIU prior to March 18, 2011 is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


